Case 1-18-45284-nhl   Doc 432-2   Filed 10/30/20   Entered 10/30/20 14:07:57
                            EXHIBIT A
Case 1-18-45284-nhl              Doc 432-2         Filed 10/30/20          Entered 10/30/20 14:07:57




Nathan Schwed, Esq.                                                This Order relates to a hearing
Peter Janovsky, Esq.                                               held on ________
Robert Guttmann, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
Telephone:(212) 223-0400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

SEASONS CORPORATE LLC, et al.,                                       Case No.: 18-45284 (nhl)

                                      Debtors.1                      Jointly Administered



     ORDER SUSTAINING DEBTORS’ SECOND OMNIBUS OBJECTION: TO
    ADMINISTRATIVE CLAIMS FILED AGAINST THE DEBTORS THAT ARE
       DUPLICATE, IMPROPERLY CLASSIFIED AS ADMINISTRATIVE,
      SATISFIED, OR NOT REFLECTED IN THE DEBTORS’ BOOKS AND
                             RECORDS


                   Upon the Debtors’ Second Omnibus Objection to Claims (the “Second

Objection”)2 that are duplicate and/or have been amended (the “Duplicate Claims”); (ii)


1
    The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
    numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
    Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
    LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
    (3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
    Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
    (2266) (collectively the “Debtors”).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Second
    Objection.
Case 1-18-45284-nhl       Doc 432-2      Filed 10/30/20     Entered 10/30/20 14:07:57




improperly classified as administrative (the “Reclassified Claims”); (iii) satisfied,

assumed and/or cured (the “Satisfied Claims”); or (iv) not reflected in the Debtors’ books

and records (the “Records Claims” and, together with the Duplicate Claims, the

Reclassified Claims and the Satisfied Claims the “Disputed Claims”), and the Court

having jurisdiction to consider the Second Objection and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Second Objection

and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Second Objection having been provided, and no other or

further notice of the Second Objection being necessary; and the Court having considered

the Second Objection, and any responses thereto; and it appearing that the relief

requested therein is in the best interests of the Debtors and their estates, creditors, and

all other parties in interest; and after due deliberation thereon and good and sufficient

cause appearing therefore,



IT IS HEREBY ORDERED THAT:


              1. The relief requested in the Second Objection is granted to the extent

provided herein.




                                            2
Case 1-18-45284-nhl       Doc 432-2     Filed 10/30/20     Entered 10/30/20 14:07:57




               2. The following Claims listed on Schedule 1 hereto as “Duplicate” in the

column under the heading “Basis for Objection,” are disallowed and expunged in their

entirety, provided, however, that the relief granted herein shall have no effect on the

surviving claim by Hal Reinhardt filed as unsecured Claim No. 150.


 Claim Number                                  Claimant

 C53                                           ABC Baby Care, Inc.

 C149                                          Hal Reinhardt


               3.The following Claim listed on Schedule 1 hereto as “Reclassify to

Unsecured” in the column under the heading “Basis for Objection,” is reclassified as

unsecured under the heading labeled “Proposed General Unsecured Amount.”


 Claim Number                                  Claimant

 C31                                           CLS Planning and Construction


               4. The following Claims listed on Schedule 1 hereto in the column under

the heading “Basis for Objection” as Assumed and Cured and/or Paid, are disallowed and

expunged in their entirety.


 Claim Number                                  Claimant
 C1, C2                                        New York State
 C50                                           Reisman’s Bakery, Inc.
 C44                                           SSNS Express
 C25                                           Superior Linen Supply




                                           3
Case 1-18-45284-nhl         Doc 432-2      Filed 10/30/20      Entered 10/30/20 14:07:57




                5. The following Claim listed on Schedule 1 hereto as “Books and

Records” in the column under the heading “Basis for Objection” is disallowed and

expunged in its entirety.


                 Claim Number                     Claimant


 C26                                              Beltway Wholesale Produce



                6. The Clerk’s Office is authorized and directed to modify the official

claims registry for the Debtors, as appropriate, in compliance with the terms of this Order.


                7. Each Disputed Claim and the objections filed by the Debtors to such

claim, as addressed in the Second Objection and as set forth on Schedule 1 hereto,

constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.


                8. This Order shall be deemed a separate Order with respect to each

Disputed Claim. Any stay of this Order pending appeal by any claimants whose claims

are subject to this Order shall only apply to the contested matter which involves such

claimant and shall not act to stay the applicability and/or finality of this Order with respect

to the other contested matters listed in the Second Objection or this Order.


                9. The terms and conditions of this Order are effective immediately upon

entry.




                                              4
Case 1-18-45284-nhl         Doc 432-2      Filed 10/30/20     Entered 10/30/20 14:07:57




                 10. This Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




4824-1306-2864, v. 2




                                              5
                                              Case 1-18-45284-nhl               Doc 432-2         Filed 10/30/20           Entered 10/30/20 14:07:57
                                                                                           SEASONS CORPORATE, ET AL.
                                                                                   CASE NO. 18-45284 (JOINTLY ADMINISTERED)
                                                                       NON-SUBSTANTIVE OMNIBUS OBJECTION TO ADMINISTRATIVE CLAIMS
Claim No. Claim Filed Date                   Creditor                           Debtor             Filed Admin Amount    Proposed Treatment                           Basis for Objection
C53              7/24/2019 ABC Baby Care Inc.                         Seasons Lakewood LLC                   $12,177.11         Disallow          Pre-petition goods, Late filed, Duplicate of C44
C26              6/24/2019 Beltway Wholesale Produce Inc              Seasons Maryland LLC        No Amount                     Disallow          No basis provided for claim
C31              7/24/2019 CLS Planning & Construction Services LLC   Wilmot Road Market LLC                  $8,586.12 Reclassify to Unsecured   Pre-petition services
C149             6/17/2019 Hal Reinhardt                              Seasons Corporate                       $3,752.76         Disallow          Duplicate of Claim #C150; No basis for admin. status
C1             10/12/2018 New York State                              Seasons Corporate                          $50.00         Disallow          Paid post-petition
C2                         New York State                             Seasons Corporate                          $50.00         Disallow          Paid post-petition
C2             10/15/2019 New York State                              Seasons Corporate                          $50.00         Disallow          Paid post-petition
C50              6/18/2019 Reisman's Bakery Inc.                      Seasons Lakewood LLC                    $2,731.45         Disallow          Paid post-petition
C44              7/24/2019 SSNS Express LLC                           Seasons Lakewood LLC        No Amount                     Disallow          Paid
C25              7/22/2019 Superior Linen Supply                      Lawrence Supermarket LLC               $11,245.65         Disallow          Paid post-petition




                                                                                                  Page 1 of 1
